 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7

 8   RAJINDER KANG,

 9                                 Plaintiff,                CASE NO. 2:19 cv-00829-JCC

10             v.                                            ORDER GRANTING
                                                             APPLICATION TO PROCEED IN
11   MARATHON FUNDING SERVICES,                              FORMA PAUPERIS
     INC., ROBERT CRAWFORD, SOPHIA
12   BAGNASCHI, JONATHAN GRINDELL,
     “ALL OTHER OCCUPANTS”,
13
                                   Defendants.
14
               Defendant Robert Crawford’s application to proceed in forma pauperis (Dkt. 1) in this
15
     removed case is GRANTED. Defendant Crawford may proceed without prepayment of costs or
16
     fees or the necessity of giving security therefore.
17
               The Clerk is directed to send a copy of this Order to all parties who have appeared in this
18
     action.
19
               DATED this 31st day of May, 2019.
20

21

22                                                          A
                                                            BRIAN A. TSUCHIDA
23                                                          Chief United States Magistrate Judge



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
